FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-596
                  _____________________________

DANIEL ANTOINE ISRAEL, SR.,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

                            May 2, 2019


PER CURIAM.

     Appellant, Daniel Antoine Israel, Sr., appeals his judgment
and sentence for resisting an officer with violence, arguing that
trial counsel was ineffective in failing to request a jury instruction
on the lesser included offense of resisting an officer without
violence. “Claims of ineffective assistance of counsel are rarely
addressed on direct appeal because they normally turn on
questions of fact and both sides are entitled to present relevant
evidence at an evidentiary hearing.” Barnett v. State, 181 So. 3d
534, 536 (Fla. 1st DCA 2015). In order to prevail on an
ineffectiveness claim on direct appeal, an appellant must
demonstrate “‘ineffectiveness on the face of the record,
indisputable prejudice, and an inconceivable tactical explanation
for the conduct.’” Id. (citation omitted).
      Appellant has failed to establish any of the necessary
elements to prevail on his claim. Given the evidence presented at
trial of the violence Appellant used in resisting the officers who
were attempting to take him into custody, ineffectiveness has not
been shown on the face of the record. Nor has indisputable
prejudice been established. See Sanders v. State, 946 So. 2d 953,
960 (Fla. 2006) (holding that “the possibility of a jury pardon
cannot form the basis for a finding of prejudice” under Strickland
v. Washington, 466 U.S. 668 (1984), and that “a claim alleging
ineffective assistance of counsel for failure to request an
instruction on a lesser-included offense may be summarily denied);
see also Johnson v. State, 247 So. 3d 689, 697 (Fla. 1st DCA 2018)
(citing Sanders for the proposition that as a matter of law, the
possibility of a jury pardon cannot form the basis for a finding of
prejudice under Strickland). Appellant has also failed to show an
inconceivable tactical explanation for why trial counsel did not
request the instruction at issue. Instead, Appellant acknowledged
in his reply brief that it was plausible that trial counsel hoped for
a full exoneration given the fact that Appellant was a wounded
veteran.

    Accordingly, we affirm Appellant’s judgment and sentence.

    AFFIRMED.

B.L. THOMAS, C.J., and LEWIS and ROBERTS, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Greg Caracci, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Daniel Krumbholz,
Assistant Attorney General, Tallahassee, for Appellee.


                                 2